DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Hickey, et al. application filed with the Office on 7 May 2019.

Claims 1-22 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to a US Provisional Patent Application, 62/704,005, which was filed on 7 May 2018.  Therefore, the present claims have an effective filing date of 7 May 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Cosnier, et al. (WO 2017/212304 A1; hereinafter, “Cosnier”).

Regarding claim 16, Cosnier discloses a bioelectrode (Abstract), which may include, among other elements, enzymes (p. 5, lines 22-24; which reads upon the claimed, “a polymer substrate”).  Cosnier teaches a bioelectrode coated with a gel of modified polysaccharide comprising a conjugated system (p. 2, lines 32-34), which includes an electrical conductor material and a modified polysaccharide comprising a conjugated system, such as a pyrene modified alginate (p. 5, line 1-2; where pyrene corresponds to the claimed “a planar linker” and alginate corresponds to the claimed “a water-permeable polymer matrix”).

Regarding claim 22, Cosnier teaches the preferred conjugated system is pyrene (p. 4, line 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cosnier in view of a published paper to J. Raba, et al. (“Glucose Oxidase as an Analytical Reagent”, Critical reviews in Analytical chemistry, 25(1): p. 1-42, Sept. 1995; hereinafter, “Raba”).

Regarding claim 1, Cosnier discloses a bioelectrode (Abstract), which may include, among other elements, enzymes (p. 5, lines 22-24; which reads upon the claimed, “[a]n enzyme electrode”).  Cosnier teaches a bioelectrode coated with a gel of modified polysaccharide comprising a conjugated system (p. 2, lines 32-34), which includes an electrical conductor material (p. 5, line 34; which reads upon “an electrode”) and a modified polysaccharide comprising a conjugated system, such as a pyrene modified alginate (p. 5, line 1-2; where pyrene corresponds to the claimed “a planar linker” and alginate corresponds to the claimed “a water-permeable polymer matrix”).  Further, Cosnier teaches a molecule or a metal complex comprising conjugated system was bound to the a planar linker covalently coupled to the water-permeable polymer matrix”).  And, Cosnier teaches the conjugated system attached to the polysaccharide make good interaction possible, especially by pi-stacking, between an electron conductor material of the bioelectrode and the membrane (p. 2, line 38 – p. 3, line 2; which reads upon the limitation, “a planar linker . . . noncovalently coupled to the electrode”).
Additionally, Cosnier teaches the bioelectrode may comprises an enzyme (p. 5, lines 25-27), wherein the described bioelectrodes can be utilized to monitor glucose (p. 1, lines 14-15; p. 6, lines 19-21).  Cosnier does not explicitly identify the taught enzyme as an electrochemically active oxidoreductase enzyme.
However, Raba discloses a review that details the use of the enzyme, glucose oxidase, as an analytical reagent (Abstract), particular for use in a glucose amperometric detector (4th ¶, A. Electrochemical Sensing, p. 16).
At the time of the filing of the present application, it would have been obvious to one of the ordinary skill in the art to have adapted glucose oxidase, an electrochemically active oxidoreductase enzyme, as the enzyme of the invention detailed in Cosnier to produce the suggested glucose biosensor.

Regarding claim 7, Cosnier teaches an electrical conductor material, such as carbon nanotube or graphene, among other preferred materials (p. 5, lines 34-35).

.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cosnier in view of Raba, and in view of Chatelier, et al. (US2012/0080326 A1; hereinafter, “Chatelier”).

Regarding claim 10, Cosnier discloses a bioelectrode (Abstract), which may include, among other elements, enzymes (p. 5, lines 22-24; which reads upon the claimed, “[a]n enzyme electrode”).  Cosnier teaches a bioelectrode coated with a gel of modified polysaccharide comprising a conjugated system (p. 2, lines 32-34), which includes an electrical conductor material (p. 5, line 34; which reads upon “an electrode”) and a modified polysaccharide comprising a conjugated system, such as a pyrene modified alginate (p. 5, line 1-2; where pyrene corresponds to the claimed “a planar linker” and alginate corresponds to the claimed “a water-permeable polymer matrix”).  Further, Cosnier teaches a molecule or a metal complex comprising conjugated system was bound to the polysaccharide via a chemical reaction (p. 5, lines 6-7; which reads on the limitation, “a planar linker covalently coupled to the water-permeable polymer matrix”).  And, Cosnier teaches the conjugated system attached to the polysaccharide make good interaction possible, especially by pi-stacking, between an electron conductor material of the bioelectrode and the membrane a planar linker . . . noncovalently coupled to the electrode”).
Additionally, Cosnier teaches the bioelectrode may comprises an enzyme (p. 5, lines 25-27), wherein the described bioelectrodes can be utilized to monitor glucose (p. 1, lines 14-15; p. 6, lines 19-21).  Cosnier does not explicitly identify the taught enzyme as an electrochemically active oxidoreductase enzyme.
However, Raba discloses a review that details the use of the enzyme, glucose oxidase, as an analytical reagent (Abstract), particular for use in a glucose amperometric detector (4th ¶, A. Electrochemical Sensing, p. 16).
At the time of the filing of the present application, it would have been obvious to one of the ordinary skill in the art to have adapted glucose oxidase, an electrochemically active oxidoreductase enzyme, as the enzyme of the invention detailed in Cosnier to produce the suggested glucose biosensor.
Cosnier does not teach a reaction chamber, a reactant input, a product output and power supply.
However, Chatelier discloses a system for determining a concentration of an analyte in a sample ([0005]), wherein is taught a sample test strip 62, comprising a reaction chamber 61 ([0038]), sample inlet and/or vent (i.e., an output) 70 ([0040]), wherein the test strip is connected to a potentiostat (i.e., a power supply) ([0036]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the test strip platform taught by Chatelier with the enzyme electrode system of the combined Cosnier . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cosnier as applied to claim 16 above, and further in view of Raba.

Regarding claim 21, Cosnier teaches all the limitations of claim 1, as outlined above.
Additionally, Cosnier teaches the bioelectrode may comprises an enzyme (p. 5, lines 25-27), wherein the described bioelectrodes can be utilized to monitor glucose (p. 1, lines 14-15; p. 6, lines 19-21).  Cosnier does not explicitly identify the taught enzyme as an electrochemically active oxidoreductase enzyme.
However, Raba discloses a review that details the use of the enzyme, glucose oxidase, as an analytical reagent (Abstract), particular for use in a glucose amperometric detector (4th ¶, A. Electrochemical Sensing, p. 16).
At the time of the filing of the present application, it would have been obvious to one of the ordinary skill in the art to have adapted glucose oxidase, an electrochemically active oxidoreductase enzyme, as the enzyme of the invention detailed in Cosnier to produce the suggested glucose biosensor.



Allowable Subject Matter
Claims 2-6, 11-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Cosnier reference is considered the closest prior art to the objected claims.  However, Cosnier neither teaches nor suggest a covalently crosslinked hydrogel (required in claims 2, 3, 11 and 17), as the alginate taught is crosslinked ionically by the addition of calcium ions.  Further, Cosnier neither teaches nor suggest any other polymer other than alginate (claims 4, and 18-20, require other hydrogel-forming polymers).  And, Cosnier does not suggest any enzyme other than one which would form a glucose biosensor (claims 5, 6, and 12-15, require other enzymes).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             
2 August 2021